Citation Nr: 0007248	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  95-30 840	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel



INTRODUCTION

The veteran had active service from November 1990 to April 
1992.

This matter comes before the Board of Veterans' Appeals from 
a July 1995 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in which service connection 
for bilateral knee arthralgia was denied.  The veteran has 
perfected an appeal of the July 1995 decision, which appeal 
is now before the Board.

Also in the July 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back condition.  The veteran subsequently perfected a 
timely appeal regarding this decision.  Thereafter, in May 
1996, the RO granted service connection for a low back 
condition and assigned a non-compensable disability rating.  
To the Board's knowledge, the veteran has not expressed 
disagreement with the disability rating or effective date 
assigned.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.200, 20.201, 20.202, 20.302 (1999).  As the veteran has 
not initiated an appeal regarding this decision, the Board 
finds that the RO's May 1996 decision represented a full 
grant of the benefit sought.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barerra v. Gober, 112 F.3d 1030 
(1997).  Therefore, the Board concludes that the issue of 
entitlement to service connection for a low back condition is 
no longer before the Board on appeal. 

The Board notes that during a February 1996 hearing before a 
hearing officer at the RO, a claim for service connection for 
a back condition other than the low back (i.e. cervical 
spine) was added by the hearing officer and found not well 
grounded in a February 1996 decision.  In March 1997, the 
hearing office determined that the claim for service 
connection relating to the cervical spine was not formally on 
appeal and the Board will not adjudicate the matter.


FINDINGS OF FACT

The claim of entitlement to service connection for bilateral 
knee disability is not supported by competent evidence 
showing a current knee disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral knee disability is not well grounded.  38 U.S.C. 
§ 5107(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the veteran's enlistment examination in August 1990, 
no abnormalities of the knees were noted.

During a January 1992 examination, the veteran indicated that 
he had experienced left knee pain for seven months prior to 
the examination.  He denied direct trauma.  A history of 
edema, locking, and "giving-out" of the knee was reported.  
The veteran complained of increased knee pain when running 
hills.  No swelling, redness, or deformity of the left knee 
was noted.  Crepitus and slight pain to palpation were 
observed.  McMurray and Lachman signs were negative.  Lateral 
and medial collateral ligament laxity was normal.  
Retropatellar pain syndrome (RPPS) was assessed.  Motrin was 
prescribed.

RPPS was again assessed during a January 1992 follow-up 
examination.

During a February 1992 examination, the veteran complained 
that he had been experiencing right knee pain for one month.  
Popping and snapping on top of the knee was reported.  No 
redness, swelling, deformity, or tenderness to palpation was 
observed.  The examiner noted intermittent popping over the 
right patella.  Palpable crepitus over the patellar tendon 
and mild tenderness to palpation of the patellar tendon was 
observed.  RPPS and tendonitis were assessed.

March 1992 service medical records indicate that the veteran 
was diagnosed with RPPS of the left knee and tendonitis.  His 
knee reportedly popped, which was noted as crepitus.  The 
veteran complained of pain when climbing stairs and running.

The veteran was afforded a VA orthopedic examination in May 
1995.  He indicated that his knees had been bothering him 
since 1980.  He reported that he observed popping and 
cracking and later observed soreness in the knee joints.  No 
locking, swelling or "giving way" was reported.  He 
indicated that his knees looked like they were inflamed at 
times, but he did not consider it a great deal of swelling.  
Physical examination revealed no knee abnormalities.  No 
swelling or effusion was noted.  The knees were stable and 
the cruciate and collateral ligaments were found to be in 
tact.  McMurray, pivot shift and Lachman signs were negative.  
Repeated patellar grinding tests were negative in each knee 
joint and no pain was noted.  Range of motion was found to be 
from 0 degrees of extension to 150 degrees of flexion and 
free from pain at full flexion and extension.  A radiology 
examination of the knees found bony mineralization within 
normal limits.  Narrowing of the patello-femoral compartments 
was borderline.  No evidence of fracture or dislocation was 
noted.  Soft tissues were found to be unremarkable.  A 
notation of "question chondromalacia" was noted, but the 
veteran's knees were otherwise found to be normal.

Mild arthralgia of both knee joints was assessed during a 
contemporaneous orthopedic examinations.

During the February 1996 hearing, the veteran denied that he 
had problems with his knees prior to service.  He testified 
that he had first experienced knee tightness and popping in 
service during airborne school.  He indicated that the 
condition began to worsen in June 1991.  He testified that at 
that time he suffered knee popping, tightness, and swelling, 
with more pain in the right knee.  He also indicated that the 
symptoms worsened when he trained on inclines.  He reported 
no knee instability and no problems standing too long.  He 
indicated that he was treated with Motrin for the RPPS and 
tendonitis problems in service.  He indicated that since 
discharge from service, he received private treatment for 
tendonitis beginning in 1995.  He noted that he would forward 
the treatment records to the hearing officer.

He testified that his knee condition was irritated through 
his work driving a forklift.  He complained of swelling, and 
popping which intensified with movement.  He also indicated 
that there was little irritation unless he increased 
activity.  He noted that the left knee condition was 
currently worse than the right, but that the right was 
getting worse.  He testified that he experienced knee 
swelling 15 times monthly.  He indicated that when his knees 
swelled, he rested them and occasionally took pain relievers.  
He noted that he could squat but would experience pain 
squatting down half-way.  He also indicated that it bothered 
his knees to stand or walk, particularly on inclines, slopes 
and stairs.  He testified that he began to feel knee 
discomfort after walking 100 to 300 yards.  He indicated that 
he occasionally woke up in the middle of the night because of 
popping and sharp pain.  He testified that his private 
physician diagnosed his condition as bilateral tendonitis and 
that ibuprofen was prescribed.  He noted that he was advised 
to see an orthopedic physician but that he was not 
financially able to do so.

The veteran stated that his symptoms were significantly worse 
and had progressively worsened since service.  He indicated 
that he was currently employed as an asbestos layer.  His 
knees reportedly bothered him at work because his employment 
involved a lot of physical labor.  He also noted that he did 
not work full time due in part to his knee condition.  The 
veteran testified that he walked occasionally and was no 
longer able to run.  He noted that he did not have a daily 
exercise routine but did exercises that didn't aggravate the 
knee. 

During a March 1996 VA orthopedic examination, the examiner 
who had conducted the 1995 VA examination, was asked to 
comment on whether the veteran had chondromalacia of the 
knees.  In response, he reported that the veteran's knee 
joints were completely normal.  No problems with walking or 
squatting were noted.  The knees were again found to be 
stable and the cruciate and collateral ligaments were found 
to be in tact.  McMurray, pivot shift and Lachman signs were 
negative.  The patellar grinding test was negative in each 
knee joint and no fluid or effusion was noted in either knee 
joint.  Range of motion was found to be from 0 degrees of 
extension to 150 degrees and no pain was noted with full 
flexion or extension.  

During an August 1998 VA orthopedic examination, the veteran 
indicated that his knee condition "compounded" and became 
"irritated" while he was service and that the symptoms 
"gradually escalated" in severity.  He reported continued 
irritation in his knees.  He indicated that his knees tended 
to throb and the degree of discomfort varied from a feeling 
of being uncomfortable to being very uncomfortable.  He noted 
that he was able to work and that the work could involve 
heavy bending and lifting.  He indicated that he did not 
participate in any therapeutic measures and occasionally took 
Motrin.

Physical examination revealed no swelling, effusion, 
increased temperature, or evidence of ligamentous instability 
(either cruciate or collateral).  Clicking was noted with 
active and passive patellofemoral movement but there was no 
indication of significant intra-articular or subpatellar 
crepitation, characteristic of degenerative arthritic or 
chondromalacia changes.  No tenderness, discoloration, or 
deformity was noted relating to the knees.  Full range of 
motion was noted with complete extension bilaterally and 
flexion to the right knee to 145 degrees and flexion of the 
left knee to 150 degrees.  Range of motion was noted to be 
within normal limits.  Examination of the knees revealed no 
significant objective abnormalities.

The examiner noted that the veteran's condition had 
previously been diagnosed as arthralgia, tendonitis, and 
RPPS, but that these diagnoses referred to the veteran's 
reported symptomatology but failed to address the absence of 
pathologic changes.  The examiner further noted that it was 
as likely as not that the veteran's symptoms were related to 
the same complaints recorded during service.  No functional 
impairment was noted.  Some impairment of deep knee bending, 
stooping, squatting, crawling, running or jumping on the 
basis of pain, fatigability, and not structural change, was 
noted.

Radiology examination conducted at that time found both knees 
to be within normal limits.


Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107 (a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during any applicable 
presumptive period, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd' per 
curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303.

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

A lay person is, however, competent to provide evidence of an 
observable condition during and following service.  Savage, 
10 Vet. App. at 496.  If the claimed disability relates to an 
observable disorder, lay evidence may be sufficient to show 
the incurrence of a disease or injury in service and 
continuity of the disorder following service.  Medical 
evidence is generally required to show a relationship between 
the current medical diagnosis and the continuing 
symptomatology.  See Clyburn, 12 Vet. App. at 296. 

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 C.F.R. § 3.102.


Analysis

The service medical records contain competent evidence of 
knee disabilities in service.  Accordingly, the second Caluza 
element for a well-grounded claim has been satisfied.  There 
is also arguably competent nexus evidence, in the form of the 
opinion of the August 1998, VA examiner that the veteran's 
current knee symptomatology was more likely than not related 
to service.  

The remaining question is whether there is competent evidence 
of a current disability.  The Court has held that pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999); Evans v. 
West, 12 Vet. App. 22 (1998) (holding that there was no 
objective evidence of a current disability, where the medical 
records showed the veteran's complaints of pain, but no 
underlying pathology was reported)

In this case the veteran has undergone several post-service 
VA examinations of the knees, when it was concluded that 
there was no underlying knee pathology.  The only clear post-
service diagnosis consists of arthralgia reported on the 1995 
examination.  "Arthralgia" refers to "pain in a joint."  
Brewer v. West, 11 Vet. App. 228, 230 (1998) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 140 (28th ed. 
1994)).  The finding of pain, without underlying pathology 
cannot constitute competent evidence of current disability.

It might be argued that the report of "question 
chondromalacia" on the May 1995, X-ray examination 
constitutes evidence of underlying pathology.  In another 
context the Court has held that statements from doctors which 
are inconclusive as to the origin of a disease cannot fulfill 
the nexus requirement to well ground a claim.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  However, use of cautious language does 
not always express inconclusiveness in a doctor's opinion on 
etiology, and such language is not always too speculative for 
purposes of finding a nexus.  Cf. Watai v. Brown, 9 Vet. App. 
441 (1996).  An etiological opinion should be viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words.  Lee v. Brown, 10 Vet. App. 
336, 339 (1997) (applying the Tirpak and Watai analysis to a 
determination as to whether evidence was new and material).

The statement on the May 1995 X-ray examination is 
inconclusive.  The examiner who provided the May 1995 
examination, as well as the examiner who conducted the August 
1998 examination, reviewed the 1995 X-ray report, and 
concluded that the veteran did not have any underlying 
pathology.  Thus, viewed in its full context the inconclusive 
findings on the May 1995, X-ray examination cannot be viewed 
as competent evidence of underlying pathology for purposes of 
establishing a current disability.  In the absence of 
competent evidence of a current disability, the claim is not 
well grounded and must be denied.

The Court has held that 38 U.S.C.A. § 5103(a) (West 1991) 
imposes an obligation upon VA to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application that 
references other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 79-80 (1995).  The nature and extent 
of that obligation depend on the particular circumstances of 
each case.  For instance, in Robinette, VA was on notice of a 
physician's statement as recounted by a veteran to VA.  Id. 
at 80.  In the instant case as was noted above, the veteran 
indicated the existence of private treatment records relating 
to a diagnosis and treatment of tendonitis of the knees 
beginning in 1995.  The hearing officer indicated to the 
veteran that those records were needed, but the veteran did 
not submit them.  This action put the veteran on notice of 
the need to submit the evidence necessary to make his claim 
well grounded.  Because the veteran's claim is not well 
grounded, VA is under no further duty with respect to those 
records.  See Robinette, 8 Vet. App. at 79.


ORDER

The claim of entitlement to service connection for bilateral 
knee disability is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

